Citation Nr: 1234842	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


REMAND

The Veteran had active military service from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board finds that remand of the Veteran's claims for service connection is necessary for additional development prior to final adjudication of his claims.

Skin Disorder

At the Board hearing in July 2012, the Veteran identified for the first time treatment at the VA Medical Center in Butler, Pennsylvania, within two years after his discharge from service in September 1970.  The Veteran also submitted copies of appointment letters with the VA Dermatology Clinic at the VA Medical Center in Murfreesboro, Tennessee, on August 31, 1998.  The Board notes, however, that the claims file only contains a VA Dermatology treatment records from April 1998.  As these are VA treatment records, efforts should be undertaken to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran and his spouse also testified at the July 2012 hearing that his skin disorder had its onset within one to two years after his separation from service.  It appeared initially around his navel but has also appeared on his head (mostly the right side), ears, lower legs, groin area, inside of his thighs, the scrotum area, the buttock area and his lower and upper back.  They described his skin disorder as causing red, itchy and scaling patches that crack and bleed, especially when he itches.  The Veteran testified that the condition is always there only clearing up a little bit with the use of topical creams.  His spouse testified that the condition comes and goes but, if he does not use the topical creams, it will come back.

Therefore, the Veteran should be afforded a VA skin examination to obtain opinions as to the nature and etiology of the Veteran's skin disorder.  (The Board notes that the VA treatment records in the claims file indicate various diagnoses of the Veteran's skin disorder to include psoriasis, psoriatic rash, contact dermatitis, inflammatory dermatitis, tinea cruris, and Candida rash.)

Spine Disorder

At the Board hearing in July 2012, the Veteran for the first time related a cervical spine disorder to the incident in service in which he injured his right knee (stating that this jarred his whole body).  The Veteran's service treatment records indicate that, in December 1969, the Veteran twisted his right knee when he jumped out of a truck.  There were no complaints of pain involving the Veteran's neck or back.  Separation examination conducted in September 1970 failed to demonstrate any finding of an abnormality involving the Veteran's spine.

The Veteran and his spouse testified that the onset of the Veteran's neck pain was 15 years ago.  In other words, the onset was in 1997 approximately 27 years after his discharge from service.  Private treatment records show the first complaints of neck pain and radiculopathy were in February 2007.  A magnetic resonance imaging (MRI) study was conducted demonstrating spinal stenosis at C4-5, C5-6 and C6-7.  VA treatment records show the Veteran underwent a Neurology consultation in July 2010 for complaints of neck pain and radiation of the pain into the left arm and shoulder.  An MRI study of the cervical spine demonstrated a C5-6 disc protrusion moderately narrowing the canal and a lesser disc bulge and spondylosis at the C3-4 and C4-5 levels.  The assessment was cervical radiculopathy.  The Neurology consultation note indicates the Veteran also has diabetic neuropathy and possible carpal tunnel syndrome.  

The Veteran had follow-up care with the Neurology Clinic at the VA Medical Center in Murfreesboro, Tennessee, in July 2011 at which time he continued to complain of neck pain radiating into his left upper extremity.  He was referred for EMG (electromyography) testing.  A December 2011 Neurology note indicates that the EMG ruled out cervical radiculopathy or neuropathy and yet the assessment by the doctor was that the Veteran had those very problems.  A copy of the EMG report is not associated with the Veteran's claims file (either the physical or virtual file).  Efforts should be made to associate this report with the Veteran's claims file in addition to any other Neurology Clinic treatment notes not already of record.

Thereafter, the Veteran should be scheduled for a VA spine examination.  The examiner should be requested to provide a medical nexus opinion as to whether the Veteran's spine disorder may be related to service, to include the December 1969 incident.

Glaucoma

The Veteran contends that his glaucoma is related to his service-connected diabetes mellitus.  (The Board notes that, during the pendency of this appeal, service connection was granted for type II diabetes mellitus in a December 2009 rating decision.)

At the hearing in July 2012, the Veteran and his representative contended that the Veteran had elevated blood sugar levels for many years prior to his diagnosis of type II diabetes mellitus and that the Veteran's glaucoma is either caused by or has been aggravated by these elevated blood sugars and eventually his type II diabetes mellitus.

The Board notes the medical evidence of record establishes that the Veteran was definitively diagnosed with glaucoma in April 2006 (although he had elevated intraocular pressures as early as July 2004 and was suspected to have glaucoma in November 2005).  The Veteran was diagnosed to have type II diabetes mellitus in December 2008 (although he was diagnosed to have hyperglycemia in July 2008).  Medical evidence of record includes the reports of laboratory test results showing his blood glucose levels from 1989 through 2010, which the Veteran contends demonstrate his blood sugar levels were elevated especially during and after the time he was diagnosed with glaucoma.

The Board further notes that the Veteran has not been provided with a VA examination with regard to his claim for service connection for glaucoma.  He was, however, provided a VA examination in November 2009 for his type II diabetes mellitus.  The examiner identified the Veteran's glaucoma but opined that it was not a complication of his type II diabetes mellitus.  The reason set forth for this finding was the onset of the Veteran's glaucoma in relation to the onset of his type II diabetes mellitus.  The Board does not find this medical opinion to be adequate to fully address the Veteran's contentions.

Consequently, the Board finds that a VA eye examination conducted by an ophthalmologist should be provided and the VA examiner should be asked to provide medical opinions as to the likelihood that the Veteran's blood sugar (glucose) levels as shown on the multiple laboratory test reports in the record (to include those after a diagnosis of type II diabetes mellitus was rendered in December 2008) either caused or aggravated the Veteran's glaucoma.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Veteran's claims file any medical records relating to the Veteran from the VA Medical Center in Butler, Pennsylvania, for treatment received from September 1970 through 1972.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Associate with the Veteran's claims file the following treatment records from the VA Medical Center in Murfreesboro, Tennessee:  (1) any treatment records from the Dermatology Clinic showing treatment for a skin disorder from August 1998, and (2) a copy of the report of the EMG study that was discussed in the Neurology Outpatient Note dated December 7, 2011; and (3) any Neurology Clinic treatment notes subsequent to December 2011.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  After all additional attainable evidence has been associated with the Veteran's claims file, schedule him for the following VA examinations.  (The claims file must be provided to each examiner.)

Eye Examination for Glaucoma - The Veteran's eye examination should be scheduled with an ophthalmologist.  All necessary tests and/or studies should be conducted and all appropriate diagnoses should be rendered.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's glaucoma is either caused by or has been made worse by his service-connected type II diabetes mellitus.  In rendering the opinion, the examiner must address the Veteran's contention that he had elevated blood sugar (glucose) levels for many years prior to actually being diagnosed with diabetes in December 2008 and that these elevated blood sugar levels affected his vision by either causing his glaucoma or causing it to worsen.  The examiner should discuss the relevant glucose levels shown in the laboratory reports in the record spanning from 1989 to at least 2010 and, if any are deemed inadequate, an explanation should be provided as to why.  

Skin Examination - After considering all the evidence of record, including the Veteran's lay statements as to onset and progression of his present skin disorder, the examiner should reconcile the various diagnoses of skin conditions seen in the treatment records and provide a diagnosis of what skin disorder the Veteran currently has, if any.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current skin disorder is related to his military service, specifically whether it is related to his service in the Republic of Vietnam.  

Spine Examination - After reviewing the claims file and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current cervical spine disorder (initially diagnosed in February 2007 as stenosis by MRI and most recently shown by a July 2010 MRI to be C5-6 protrusion moderately narrowing the canal and lesser disc bulge and spondylosis at C3-4 and C4-5) is related to his military service, specifically whether it is related to the incident that occurred in December 1969 when the Veteran twisted his right knee jumping out of a truck.  The examiner should consider the Veteran's lay statements as to the onset and continuity of symptoms in rendering an opinion.

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After ensuring that all additional development has been satisfactorily completed (including that the VA examinations are adequate), the Veteran's claims should be readjudicated.  If any benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

